DETAILED ACTION
Status of the Application
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1 – 9 and 11 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 13 of U.S. Patent No. 11,216,118. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, the only difference between this claim and claim 1 of U.S. Patent No. 11,216,118 is that claim 1 of the instant application is broader by only including a single “sensitivity” instead of including a “first sensitivity” and a “second sensitivity”.  In other words, claim 1 of the instant application is significantly broader than claim 1 of U.S. Patent No. 11,216,118.  Due to this being the only difference between these two claims, claim 1 of U.S. Patent 11,216,118 would clearly anticipate claim 1 of the instant application.
Regarding claims 2 – 9 and 11 – 12, these claims are substantially identical in scope to claims 2 – 11 of U.S. Patent 11,216,118.
Regarding claims 13 and 14, these claims are substantially identical in scope to claims 12 and 13 of U.S. Patent 11,216,118 with the only difference being the same as set forth above with regard to claim 1.
4.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,216,118 in view of Oyama (U.S. Pub. 2018/0063418).
Regarding claim 10, Oyama teaches: wherein the contact operation is an operation after the touch panel is contacted until the swipe operation starts (paragraph [0050]; as set forth above, AF frame [index] can be moved in response to a “touch-move” operation.  This “touch-move” operation includes a touch and drag.  The touch that occurs before the drag [swipe] is the “contact operation”).
It would have been obvious to combine this teaching with claim 1 of U.S. Patent No. 11,216,118 such that the “swipe operation” thereof includes an initial touch prior to swiping.  Such a modification merely requires further specifying what constitutes a “swipe operation” using known teachings in the art.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 2, 4 and 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (U.S. Pub. 2018/0063418) in view of Rui et al. (U.S. Pub. 2020/0257445).
Regarding claim 1, Oyama teaches: an imaging apparatus (FIG. 1B; paragraph [0013]; digital camera 100) comprising:
a finder configured to display a live view image and an index superimposed and displayed on the live view image (FIGS. 1B, 5A; paragraphs [0018], [0023]; viewfinder 16 includes intra-viewfinder display unit 76 which allows a user to see a live view of an imaging subject and which displays an AF frame [index] superimposed over the imaging subject), the finder displaying the index for indicating an imaging condition or an image processing condition according to a superimposed and displayed position (FIG. 5A; paragraphs [0023], [0026]; the AF frame [index] indicates a target area for autofocus processing [image processing condition]);
a touch panel configured to receive a swipe operation for moving the index (FIGS. 1B, 5B; paragraphs [0013], [0046], [0050], [0090]; display unit 28 includes touch panel 70a which receives touch operations including a “touch-move” [swipe] operation.  The AF frame [index] can be moved by a “touch-move” operation.  Specifically, when a “touch-move” input is applied having a starting point at P2 and an ending point at P8, as illustrated in FIG. 5B, the AF frame [index] moves from position AF2 to AF8); and
at least one processor (FIG. 2; paragraph [0030]; system control unit 50 controls the overall operations of the digital camera 100).
Oyama fails to explicitly disclose: the at least one processor configured to: set a sensitivity by detecting a contact operation to the touch panel.
However, Oyama discloses that touch inputs that extend into the touch buffer region are corrected / clipped to have coordinates in the touch effective region such that user input including a “touch-move” [swipe] operation that extends into the touch buffer region causes the AF frame [index] to move a shorter distance than the user input (FIGS. 5A, 5B; paragraphs [0061], [0083]).  This is in contrast to user input of a “touch-move” [swipe] operation that occurs within the touch effective region which result in the AF frame [index] moving a distance relative to the distance of the user input.
Additionally, in a related field of endeavor, Rui discloses a touch device (Title; Abstract).
With regard to claim 1, Rui teaches: the at least one processor configured to: set a sensitivity by detecting a contact operation to the touch panel (FIG. 2a; paragraphs [0097], [0099]; a touch sensitivity in touch area 21a is set to be twice as sensitive as the remainder of the touchscreen 104.  When a user drags an object in touch area 21a, the object may move a distance greater than the touch drag distance.  When a user drags outside touch area 21a, the object may move a distance equal to or less than the touch drag distance).
The combination of Oyama and Rui teaches: the sensitivity being a moving distance of the index according to a moving distance of the swipe operation, and move the index on a basis of the set sensitivity (Oyama; FIG. 5B; paragraphs [0050], [0056], [0090]; as set forth above, the AF frame [index] can be moved by a “touch-move” [swipe] operation.  Rui; FIG. 2a; paragraphs [0097], [0099]; a touch sensitivity in touch area 21a is set to be twice as sensitive as the remainder of the touchscreen 104.  When combined, touch effective region of Oyama would correspond to the more sensitive “touch area 21a” of Rui and the touch buffer region of Oyama would correspond to the less sensitive remainder of the touchscreen 104 of Rui.  Accordingly, a user input of a “touch-move” [swipe] operation that moves the AF frame [index] would have a different moving difference depending on whether the user input is within the touch effective region or the touch buffer region.  Specifically, a user input of a “touch-move” [swipe] operation that moves the AF frame [index] would move at a relatively high ratio within the touch effective region and a relatively low ratio within the touch buffer region based on the different sensitivities).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Oyama and Rui to yield predictable results.  More specifically, the teachings of a device having a touch display having that moves an index according to a swipe input where the touch display has an effective region in which the index moves according to the swipe input and a buffer region in which the index movement is corrected / clipped towards to the effective region, as disclosed by Oyama, are known.  Additionally, the teachings of a device having a touch display that moves a displayed object according to a drag / swipe input where the touch display has a high sensitivity region in which the movement ratio is relatively large and a low sensitivity region in which the movement ratio is relatively low, as taught by Rui, are known.  The combination of the known teachings of Oyama and Rui would yield the predictable result of a device having a touch display having that moves an index according to a swipe input where the touch display has an effective region having a relatively high sensitivity in which the index moves according to the swipe input and a buffer region having a relatively low sensitivity in which the index movement is reduced compared to the effective region.
In other words, it would have been obvious to modify the buffer region of Oyama to be a low sensitivity touch region that still allows user input therein to move the index but at a lower distance ratio compared to the effective region.  Such a modification merely requires incorporating the high and low sensitivity disclosures of Rui into the device of Oyama to provide an alternative arrangement for the buffer region of Oyama to more accurately reflect the direction of movement of a swipe input compared to the original disclosure of Oyama.  At most, a person of ordinary skill in the art would reduce the size of the effective region and increase the size of the buffer region so that movements within the buffer region can correspond to movements of the index instead of being clipped to the effective region.  Again, this combination merely provides an alternative configuration to the buffer region of Oyama as having a reduced sensitivity instead of correcting / clipping inputs to the effective region.  When applied to FIG. 5B of Oyama, a diagonal drag input from P8 to P9 would result in AF8 and AF9 being positions of the index diagonal to one another instead of vertical thereby providing a more accurate representation of the user drag inputs.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Oyama and Rui to yield the aforementioned predictable results.
Regarding claim 13, this claim is merely a method recitation of the apparatus functions recited above with regard to claim 1.  Accordingly, this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection is not provided in this action for the purpose of brevity.
Regarding claim 14, Oyama teaches: a non-transitory computer-readable recording medium for causing a computer to realize an imaging process of an imaging apparatus in a case where an instruction stored in a recording medium is read by the computer (paragraph [0120]; a computer may execute computer executable instructions recorded on a storage medium to perform the disclosed functions).
The remainder of this claim is merely a method recitation of the apparatus functions recited above with regard to claim 1.  Accordingly, the remainder of this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection is not provided in this action for the purpose of brevity.
Regarding claim 2, Oyama teaches: wherein: the touch panel has a first region and a second region (FIG. 5A; paragraph [0060]; touch effective [first] region and touch buffer [second] region).
Oyama fails to explicitly disclose: the at least one processor sets the sensitivity to a first sensitivity in a case where the contact operation is performed in the first region, and sets the sensitivity to a second sensitivity lower than the first sensitivity in a case where the contact operation is performed in the second region.
However, Rui teaches: the at least one processor sets the sensitivity to a first sensitivity in a case where the contact operation is performed in the first region, and sets the sensitivity to a second sensitivity lower than the first sensitivity in a case where the contact operation is performed in the second region (FIG. 2a; paragraphs [0097], [0099]; touch area 21a [first region] has a [first] sensitivity that is twice as sensitive as the [second] sensitivity of the remainder of the touchscreen 104 [second region]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Oyama and Rui to yield predictable results as set forth above with regard to claim 1.
Regarding claim 4, Oyama teaches: wherein the touch panel further has a non-sensitive region where the swipe operation is not detected (FIGS. 5B, 5C; paragraph [0061]; touch ineffective region is a region in which a touch operation is not accepted).
Regarding claim 10, Oyama teaches: wherein the contact operation is an operation after the touch panel is contacted until the swipe operation starts (paragraph [0050]; as set forth above, AF frame [index] can be moved in response to a “touch-move” operation.  This “touch-move” operation includes a touch and drag.  The touch that occurs before the drag [swipe] is the “contact operation”).
Regarding claim 11, Oyama teaches: wherein the index shows a position of a focus area (FIG. 5A; paragraphs [0023], [0026]; AF index indicates an area that is autofocuses by the camera).
Regarding claim 12, Oyama teaches: wherein the index shows an amount of white balance correction (paragraph [0114]; automatic white balance [AWB] processing can be performed with regard to the AF frame as an alternative to autofocus [AF] processing).
7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oyama in view of Rui, as applied to claim 2 above, in further view of Koki et al. (U.S. Pub. 2019/0034147).
Regarding claim 3, neither Oyama nor Rui explicitly disclose: further comprising a posture sensor configured to detect a posture of the imaging apparatus, wherein the at least one processor sets the first region and the second region on the basis of a detection result of the posture sensor.
However, Oyama discloses a user-defined relative coordinate setting that allows a user to customize the touch-sensing area of touch panel 70a to change the size of the touch effective region and the touch buffer region while the remainder of the touch panel 70a is a touch ineffective region (FIGS. 5B, 5C; paragraphs [0040], [0041], [0050], [0053]).
Additionally, in a related field of endeavor, Koki discloses a touch screen device (Abstract).
With regard to claim 3, Koki teaches: further comprising a posture sensor configured to detect a posture of the imaging apparatus (FIGS, 7, 9; paragraph [0046]; position sensors 902 can detect the orientation [posture] of the device 100 as being in landscape mode or portrait mode).
The combination of Oyama, Rui, and Koki teaches: wherein the at least one processor sets the first region and the second region on the basis of a detection result of the posture sensor (Oyama; FIGS. 5B, 5C; paragraphs [0040], [0041], [0050], [0053]; as set forth above, the device includes a user-defined relative coordinate setting that allows a user to customize the size and location of the touch-sensing area of touch panel 70a.  Koki; FIGS, 7, 9; paragraph [0046]; position sensors 902 can detect the orientation [posture] of the device 100 as being in landscape mode or portrait mode.  When these teachings are combined, it would have been obvious for Oyama to include position sensors so that a user could customize user-defined relative coordinate settings of Oyama such that the location of the touch-sensing area of touch panel 70a is different when the digital camera 100 is being held horizontally [landscape] from when it is being held vertically [portrait].  Accordingly, depending on whether the digital camera 100 is being held horizontally [landscape] or vertically [portrait], the touch effective region and touch buffer region would be positioned in different locations according to the user-defined relative coordinate settings).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Oyama, Rui, and Koki to yield predictable results.  More specifically, the teachings of a digital camera that includes a user-defined relative coordinate setting for allowing a user to customize the size and location of touch effective and buffer regions of a touchscreen, as taught by Oyama, are known.  Additionally, the teachings of a touchscreen device that includes position sensors for detecting the orientation / posture of the device as being in a landscape or portrait mode, as taught by Koki, are known as well.  The combination of the known teachings of Oyama and Koki would yield the predictable result of a digital camera includes position sensors for detecting the orientation / posture of the camera in a landscape or portrait mode and that includes a user-defined relative coordinate setting for allowing a user to customize the size and location of touch effective and buffer regions of a touchscreen.  In other words, it would have been obvious to modify Oyama to include position sensors so that a user could customize user-defined relative coordinate settings of Oyama such that the location of the touch effective region and buffer regions of touch panel 70a are different when the digital camera 100 is being held horizontally [landscape] from when it is being held vertically [portrait].  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Oyama, Rui, and Koki to yield the aforementioned predictable results.

8.	Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama in view of Rui, as applied to claim 1 above, in further view of Walther (U.S. Pub. 2016/0011720).
Regarding claim 6, neither Oyama nor Rui explicitly disclose: wherein the at least one processor sets the sensitivity to a first sensitivity in a case where the contact operation is performed with a first contact area, and sets the sensitivity to a second sensitivity in a case where the contact operation is performed with a second contact area.
However, in a related field of endeavor, Walther discloses a touch device (Abstract; Title).
With regard to claim 6, Walther teaches: wherein the at least one processor sets the sensitivity to a first sensitivity in a case where the contact operation is performed with a first contact area, and sets the sensitivity to a second sensitivity in a case where the contact operation is performed with a second contact area (paragraphs [0025], [0026]; a user can adjust the sensitivity of the touch surface by changing the number of fingers [and thus the contact area] touching the touch surface.  When five fingers [first contact area] are touching the touch surface, the touch sensitivity may be 150%.  When a single finger [second contact area] is touching the touch surface, the touch sensitivity may be 100%.  It is inherent that a contact area of a single finger is different from a contact area of five fingers).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Oyama, Rui, and Walther to yield predictable results.  More specifically, the teachings of a device having a touch display having a high sensitivity region and a low sensitivity region swipe inputs applied thereto may move an index therein according to the corresponding sensitivity, as taught by the combination of Oyama and Rui, are known.  Additionally, the teachings of a touch device that changes the sensitivity of the touch surface based on the number of fingers [and thus the contact area] touching the touch surface, as taught by Walther, are known as well.  The combination of the known teachings of Oyama, Rui, and Koki would yield the predictable result of a device having a touch display having a high sensitivity region and a low sensitivity region swipe inputs applied thereto may move an index therein according to the corresponding sensitivity where a user may further adjust the touch sensitivity without the various regions by changing a number of fingers [and thus the contact area] touching the touch surface.  In other words, it would have been obvious to modify the combination of Oyama and Rui to include the touch sensitivity adjustment of Walther while applying touch inputs such that the relocating of the AF frame [index] can be performed with additional precision and customization.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Oyama, Rui, and Walther to yield the aforementioned predictable results.
Regarding claim 7, neither Oyama nor Rui explicitly disclose: wherein the at least one processor sets the sensitivity to a first sensitivity in a case where the contact operation is performed with a first number of fingers, and sets the sensitivity to a second sensitivity in a case where the contact operation is performed with a second number of fingers.
However, Walther teaches: wherein the at least one processor sets the sensitivity to a first sensitivity in a case where the contact operation is performed with a first contact area, and sets the sensitivity to a second sensitivity in a case where the contact operation is performed with a second contact area (paragraphs [0025], [0026]; a user can adjust the sensitivity of the touch surface by changing the number of fingers [and thus the contact area] touching the touch surface.  When five fingers [first contact area] are touching the touch surface, the touch sensitivity may be 150%.  When a single finger [second contact area] is touching the touch surface, the touch sensitivity may be 100%).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Oyama, Rui, and Walther to yield predictable results as set forth above with regard to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626